Citation Nr: 1628763	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-46 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including a substance-induced mood disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected disability.

3.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of right knee meniscus and anterior cruciate ligament tear prior to January 22, 2009 and 30 percent thereafter.

4.  Entitlement to an initial compensable rating for right knee scars, status-post right knee surgery, prior to January 22, 2009 and 10 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from September 1991 to February 1992 and from June 24, 1993 to July 8, 1993.  He had subsequent training in the Army Reserve.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veteran' Appeals (Board) from rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case was remanded by Board decision in June 2013.

The Veteran was afforded a personal hearing at the RO in April 2014.  The transcript is of record.  Since that time, however, the Veterans Law Judge who conducted the hearing has become unable to participate in a decision on the appeal.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in the decision on that appeal. 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Therefore, by letter dated in April 2016, the appellant was offered the opportunity to provide testimony at another hearing.  He was advised that if a response was not received within 30 days of the date of the letter, it would be assumed that he did not want another hearing.  Since it has been more than 30 days since notification was provided to him and no response has been received to date, his appeal has been reassigned to another Veterans Law Judge for adjudication. 38 C.F.R. § 19.3(b).  The Board will of course consider the appellant's testimony on personal hearing in April 2014.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the issues of entitlement to a higher rating for right knee disability and scarring date to the appellant's original claim received in September 2003.  It appears that all VA treatment records have not been requested.  In June 2009, he requested a higher rating for his right knee and wrote that all of his records were located at the VA Medical Center in San Juan, Puerto Rico.  It does not appear that any VA outpatient clinical records were requested at that time.

Further, the Veteran testified on personal hearing in 2014 that he began to seek treatment for psychiatric disability at the VA hospital around 2000.  Review of the record indicates that he appears to receive continuing treatment for both psychiatric and right knee disabilities.  However, the record contains no VA outpatient records prior to October 2006 and none since February 2009.  The Board is thus put on notice as to the existence of potentially relevant VA clinical data that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611.  Therefore, the RO should request VA outpatient records dating from 2000 through 2006 and from 2009 through the present from the San Juan, Puerto Rico VA Medical Center system and associate them with the electronic record, to include any that may be retired or on microfilm.


Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from 2000 through 2006 and from 2009 through the present to the extent they are not of record and associate them with Virtual VA/VBMS, to include any that may be retired or on microfilm.  All attempts to obtain records should be documented.

2.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If records obtained reveal the need for additional examination, such examination should be scheduled in accordance with applicable provisions.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


